Case 19-15621-elf   Doc 54   Filed 04/30/20 Entered 04/30/20 14:44:28   Desc Main
                             Document Page 1 of 4
Case 19-15621-elf   Doc 54   Filed 04/30/20 Entered 04/30/20 14:44:28   Desc Main
                             Document Page 2 of 4
Case 19-15621-elf   Doc 54   Filed 04/30/20 Entered 04/30/20 14:44:28   Desc Main
                             Document Page 3 of 4
Case 19-15621-elf      Doc 54     Filed 04/30/20 Entered 04/30/20 14:44:28                  Desc Main
                                  Document Page 4 of 4




                                                        /s/ Kristen D. Little     April 28, 2020
           4/13/2020                                   /s/ Michael J. Clark




          4/27/2020                             /s/ LeRoy Wm. Etheridge,Esq. for
                                                                                NO OBJECTION
                                                                                *without prejudice to any
                                                                                trustee rights and remedies.

                                         ORDER
                                30th                  April
                                                       XXXXXXXXXXXXXXXXXXXXX
   XXXX
